Action by plaintiff-wife to recover damages for personal injuries and by her husband for loss of services and medical expenses. Plaintiff-wife was injured when she slipped on an accumulation of mud and water which covered the entire platform approaching a stairway leading to the train level, causing her to fall down the stairway in defendant’s subway station. Judgment in favor of plaintiffs unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.